Filed 4/25/22 P. v. Connell CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 THE PEOPLE,                                                  B317244

           Plaintiff and Respondent,                          (Kern County Super. Ct.
                                                               No. BF164057A)
           v.

 DEREK CONNELL,

           Defendant and Appellant.

      APPEAL from a judgment of the Superior Court of Kern
County, John R. Brownlee, Judge. Affirmed in part, reversed in
part and remanded with directions.
      Sylvia W. Beckham, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Michael P. Farrell,
Senior Assistant Attorney General, Louis M. Vasquez,
Supervising Deputy Attorney General, Lewis A. Marintez and
Amanda D. Cary, Deputy Attorneys General, for Plaintiff and
Respondent.
                    _______________________
        Derek Connell was convicted following a month-long jury
trial of the first degree murder of his stepfather, Christopher
Higginbotham, and the second degree murder of his mother, Kim
Higginbotham. The jury also found true specially alleged
firearm-use enhancements as to both offenses and the multiple-
murder special circumstance. The trial court sentenced Connell
to life without parole plus three consecutive indeterminate state
prison terms of 25 years to life.
        On appeal Connell contends there was insufficient evidence
identifying him as Kim’s1 killer and the prosecutor committed
prejudicial misconduct by misstating the law regarding the
burden of proof during closing argument. Connell argues in the
alternative his sentence for second degree murder must be
corrected because life without parole is not an authorized
sentence notwithstanding the multiple-murder special-
circumstance finding. The People acknowledge the sentence for
second degree murder was unauthorized and also contend the
sentence for first degree special-circumstance murder was
unauthorized and must be corrected. We affirm both convictions,
vacate the sentence and remand the cause for resentencing.




1      Because Christopher Higginbotham and Kim
Higginbotham share the same surname, we refer to them by their
first names to avoid confusion. Similarly, we refer to Derek
Connell’s aunt Sonia Connell, a witness in the case, by her first
name.




                                2
      FACTUAL AND PROCEDURAL BACKGROUND
     1.   The Information
      The information charged Connell with two counts of first
degree murder (Pen. Code, § 187, subd. (a))2 for the deaths of
Christopher (count 1) and Kim (count 2). It specially alleged for
each count Connell had personally and intentionally discharged a
firearm proximately causing great bodily injury or death
(§ 12022.53, subd. (d)). In addition, the information alleged for
each count a multiple-murder special circumstance (§ 190.2,
subd. (a)(3)).
      2. The Evidence at Trial
           a. The 911 call and the homicide scene
      According to the evidence presented at trial, which began
in January 2020, on Saturday, April 30, 2016, at 1:23 a.m., the
Bakersfield Police Department received a 911 emergency
dispatch call—the audio recording of which was played to the
jury—from Sonia Connell, Kim’s younger sister. Sonia told the
911 operator she was calling from Scotland about “a really
strange message” she had received from her 29-year-old nephew.
Sonia first received a cryptic text message from Connell, who
lived with his mother and stepfather, earlier that morning that
said something like, “Mom dead, rice.” When Sonia responded
with a question mark, Connell sent another text that stated,
“Mom’s dead.” Sonia responded, “[W]hat do you mean, Derek?
You’re scaring me,” and he replied, “Mom and Chris are dead.”
Sonia sent Connell a text asking him to call her immediately to
explain what he meant, but he did not respond. Connell also did
not answer Sonia’s phone calls or additional text message telling


2    Statutory references are to this code.




                                3
him she was really upset and again asking him what he meant,
so Sonia called her sister’s cellphone using a video calling app.
Connell’s face appeared on the screen. It was around 1:00 a.m.
Although looking “spaced,” he was very calm.
       When Sonia asked Connell what was going on, Connell
said, “They’re dead.” He rotated the phone’s camera to show
Christopher’s and Kim’s bodies lying in pools of blood.
Christopher, who was motionless and facedown with his arms up,
had blood around his head. Connell panned the camera to the
hallway, where Kim’s motionless body was crouched over. Kim
had blue lips. Sonia was not sure whether Christopher and Kim
were alive or dead. Connell said that “he came back and he found
‘em like that.” When Sonia asked Connell what had happened,
he responded, “I don’t know[;] I was out. And I came back and,
ah, two hours ago.” Sonia told the 911 operator, “He just said
that he was out and he never goes out.” When Sonia said to
Connell, “Two hours ago, you don’t phone the police?” he
responded, “No, um, I’m gonna phone the police now.” Sonia told
Connell she was going to call them. Sonia asked, “[D]id you do
it?” and Connell said, “No.”
       Minutes after Sonia’s 911 call, Bakersfield police officers
arrived in four or five patrol cars in the vicinity of the
Higginbothams’ residence. The officers left their cars on another
street and approached the residence. The home’s patio and
interior lights were on, and the sound of objects banging against
each other emanated from the house. The porch light then
turned off. The garage door, which had been closed, began to roll
up; and a luxury-brand SUV started to move backward out of the
garage. The officers, with guns drawn, ordered Connell, who was




                                4
the SUV’s driver and sole occupant, to get out of the vehicle,
which stopped in the middle of the driveway.
       The police searched Connell and the SUV. Connell told one
of the officers, “My parents are shot in the house.” He responded
in the negative when asked by an officer if there was anybody in
the home. Connell smelled of alcohol; had red, watery eyes; and
was unsteady on his feet as he walked. Connell’s pants had wet
bleach stains. One of his pant legs also had a red streak running
down it, and his right pant pocket had a reddish-brown stain. He
had dried blood around the cuticles of his hands, on his ring
finger and in the area of his thighs. There were two bottles of
bleach and a container of a powdered cleaning agent in the cargo
area of the SUV.
       Five officers entered the house, which had a strong odor of
bleach. Christopher’s body was found on the floor between one of
the living room sofas and a wall with an entrance to the kitchen.
His body had cleaning agents on it and what appeared to be
bleach staining. The shirt on Christopher’s body had white
stains consistent with bleach. There was blood around
Christopher’s head, which was on a dish towel; and there were
marks on his arms. A white cleaning solution and a powdery
substance covered the floor. There were footprints and marks in
the solution, which had been dispersed throughout the house.
       Kim’s body, which was about 10 or 20 feet from
Christopher’s, was lying on the floor in a hallway. Directly
behind, and closest to, Kim’s body was the west bedroom, where
the police found a blue shirt containing reddish-brown stains.
Immediately to the east was the middle bedroom (a converted
office), and the final bedroom was the master bedroom. The
master bedroom contained numerous firearms: a .38-caliber




                                5
revolver (specifically, a .38 Special, the murder weapon), along
with .38-caliber ammunition, in the nightstand to the left of the
bed; a .48-caliber pistol, loaded but with no round chambered,
inside a case located in the nightstand to the right of the bed; a
shotgun, also loaded but with no round chambered, sitting
upright in a corner; and a variety of other firearms (including a
shotgun, rifles and pistols) that were not loaded and were either
inside cases under the bed or inside the master bedroom closet.
No other guns were found in the house.
       In the kitchen, on the counter, were four spent shell
casings. In addition to a spent bullet near Kim’s foot, the police
recovered a second expended bullet, which had been located just
inside the front entryway of the house. Inside a cabinet in the
entryway was an address book with information for Kim and
Christopher that contained $649 in cash, including a $5 bill with
a reddish-brown stain. DNA analysis of the stain showed it did
not contain Connell’s or Christopher’s DNA, but Kim’s DNA could
not be excluded. A small amount of cash ($42) was also recovered
from inside the toilet of the hallway bathroom, which was visible
from the west bedroom.
       Aside from law enforcement personnel (and Christopher’s
and Kim’s bodies), no one was found inside the home during the
officers’ search. There were no signs of a forced entry, no broken
glass in the house and no signs of a struggle, such as overturned
furniture. A firearms specialist from the Kern Regional Crime
Lab with expertise in identifying the weapon used for firing
expended bullets recovered from crime scenes determined that
the two spent bullets from the Higginbothams’ house and two
later recovered from Christopher’s body were fired from the
.38 Special in the left nightstand of the master bedroom.




                                6
           b. The autopsies
      An autopsy conducted by a forensic pathologist with the
Kern County Sheriff Coroner Division showed Christopher had
three gunshot wounds. The wound from a bullet recovered from
Christopher’s spinal canal was lethal, and death likely would
have occurred within 10 or 15 minutes. A second wound3 from a
bullet recovered from Christopher’s chest wall, although likely
not contributing to Christopher’s death because of the rapid
hemorrhaging caused by the first bullet, was potentially lethal.
The third wound, a “through-and-through” wound in which the
projectile had entered and departed the body, was severe but
probably nonlethal unless no medical attention was provided.
      None of the three wounds showed any soot, black
discoloration or stippling, which looks like pinpoint-red freckles
and is caused by the skin’s contact with partially burnt hot
gunpowder when the tip of a gun’s barrel is within 18 inches of
the target. Although a wound where the gun had made contact
with the body would also show no soot or stippling, as with
wounds caused by a gun fired from a distance (in excess of
18 inches), a contact wound, unlike a distant gunshot wound,
would show signs of gunpowder blasted deep into the tissues.
None of Christopher’s gunshot wounds showed any signs of
gunpowder deep within the tissues.
      Among the forensic pathologist’s other findings,
Christopher’s upper chest, left chest, left shoulder, neck and
throat had light brown areas of what looked like damage to the

3     The forensic pathologist could not determine the
chronological order in which Christopher had suffered the
gunshot wounds and had arbitrarily labeled them as first, second
and third.




                                 7
skin, but the pathologist opined that those areas reflected
postmortem or perimortem damage caused by bleach or another
chemical, not antemortem injuries indicative of a violent
altercation. He determined the cause of Christopher’s death to be
multiple gunshot wounds and the manner of death to be a
medical homicide—that is, death at the hands of another or
others.
      Kim’s autopsy showed one gunshot wound—a lethal,
through-and-through wound with no signs of soot or stippling,
nor any gunpowder residue within the tissues. Kim’s death was
determined to be the result of a gunshot wound to the chest by
manner of a medical homicide.
          c.   Connell’s first interview
      At 6:00 a.m. on April 30, 2016, Bakersfield Police
Detectives Kenneth Sporer and Claude Brooks interviewed
Connell, a recording of which was played for the jury.4 Connell
appeared drunk and smelled of alcohol at the time. He told the
detectives Christopher and Kim had bought the house in
Bakersfield in 1995 and had lived there for 20 years. Connell, an
only child, grew up in that house and went to high school in
Bakersfield, but he joined the Army before he graduated.
Connell was deployed to Iraq and Afghanistan and served for
three and a half years as an infantryman. He developed medical
problems: His body was “breaking down”; his back and knee
were giving out; and he had three surgeries on his right knee. He

4     An audio and visual recording of the April 30, 2016
interview was played to the jury until it malfunctioned, and then
only the audio recording was played. The prosecutor and
Connell’s counsel both stipulated Connell’s demeanor stayed the
same for the remainder of the interview.




                                 8
left his military service early and came back to Bakersfield, but
then immediately left for Texas after he met a Canadian in the
airport who worked on an oil rig and offered him a job. He
worked in Texas for “[q]uite awhile,” although he had also been
transferred to different places and worked in Colorado, and had a
Texas cellphone number for 10 years. In February or March of
2016 he was laid off from his job as a Texas oil field driller; and
he moved back to the Bakersfield house, where he lived with Kim
and Christopher, with whom he “g[o]t along great.”
       Asked by Detective Sporer to explain what he did that day,5
Connell responded that, after he woke up, he and Christopher
had gone shooting at 8:30 a.m. in Tehachapi. He and Christopher
were there for two hours and shot all of Christopher’s many guns,
“everything [Christopher] has.” Connell, who was born in
Scotland, had an immigration appointment at 2:45 p.m. in Fresno
to get a stamp for his passport. After returning to Bakersfield
from Tehachapi he borrowed Christopher’s truck and left for
Fresno at 11:45 a.m., arriving early at 2:00 p.m. At 3:30 p.m.,
after his appointment, he ate at a casual dining restaurant/sports
bar in Fresno and left at 4:30 p.m. He began driving back to
Bakersfield when he got a call from a childhood friend, Tyler
Teeague, who was flying to Las Vegas from Denver and wanted
to meet, so he headed toward Las Vegas instead.



5     Although Detective Sporer, within several hours of Sonia’s
1:23 a.m. 911 call on Saturday, had asked Connell to explain
what he did “today,” it is clear Detective Sporer’s inquiry and
Connell’s response related to events beginning on Friday,
April 29, 2016, through early in the morning on Saturday,
April 30, 2016.




                                9
       Connell spoke to Kim on the phone and told her he was
going to Las Vegas. She later sent him a text message, which
said he should treat himself to something as it was a Friday. He
tried to call her again three times to tell her he would be staying
at the New York-New York Hotel and also tried calling
Christopher three or four times. Receiving no answer from them,
Connell decided to turn around and return to Bakersfield. At
that point he was two hours from Las Vegas.
       Connell arrived in Bakersfield at 11:00 p.m. or 11:45 p.m.
and went straight to the house. The first thing he saw as he
walked into the house from the garage was Christopher lying in a
pool of blood in the living room. Connell thought Christopher
might have still been breathing because it looked as if
Christopher’s chest moved up and down at least once, so he shook
Christopher to see if Christopher was still alive. Connell said
something. Christopher did not respond, but Connell did hear a
gurgling noise and told the detectives “if that means he’s alive,
then he was alive.” Connell walked further into the house, looked
down the hallway and could see Kim on the floor. He went to
Kim, who was lying on her side in front of the hallway bathroom
door and facing the bathroom. Connell lay on the floor
perpendicular to her, with his body in the bathroom and
extending into the hallway and his face next to her face. Her lips
were blue, and she was cold to the touch. He went back to
Christopher and spent 30 or 40 minutes trying to “clean up some
of the mess” around the body using a mop, as well as bleach and a
powdered cleaning agent that he had found under a sink, but “it
didn’t do anything.” He also poured the substances on
Christopher’s body, first telling the detectives he had thought
Christopher was alive at the time and then later claiming




                                10
otherwise. After using all of the bleach and the other cleaning
agent, he put the empty containers in the back of the SUV to be
recycled. He had been wearing a blue shirt that day when he
came home, but he took it off and put it on his bed. He also
changed shoes after his attempt at cleaning up.
      Connell later got in the SUV and immediately texted his
aunt and told her his mother and Christopher were dead.
Connell drove around in circles, going as far as Stockdale
Highway and the Grapevine, and never got out of the car. When
he returned home and walked in the house, his aunt called back,
and he showed her the bodies and asked her what to do. He was
frightened he would “get in trouble for it” because he had been
the only person in the house. After his aunt told him to call the
police, he was “gettin’ ready to and then they—they were there.”
      Connell had previously been arrested for public intoxication
more than 10 times in Texas and California and had a history of
DUIs. Kim did not like him being drunk, and they had in the
past argued about his drinking and driving. Without being
asked, Connell told the detectives he did not get violent when he
drank alcohol. Connell at first claimed his total alcohol
consumption that day was two or three beers at the Fresno sports
bar and he did not do any drugs. When Detective Sporer
reminded Connell of his statement that he had left the sports bar
at 4:30 p.m. and said he still smelled of alcohol 14 hours later,
which would not have been possible even if he had four beers,
Connell said he also had a couple of shots of whiskey there and
nothing more. When the detective explained the police had taken
a sample of his blood for testing and the result would “come back
with a zero” if he had consumed all the drinks 14 hours
previously, Connell then said he had stopped at a bar on his way




                               11
to Las Vegas and had three additional shots of straight whiskey.
After seeing Kim’s and Christopher’s bodies he drank four beers
from the garage’s mini-refrigerator.
        Asked what he thought might have happened, Connell said
Christopher had gambling debts with a loan shark and had in the
past gotten into trouble with gambling. Christopher gambled on
everything, including horse racing and boxing, and had debts of
“[u]pwards of 50 to 100 grand.” Christopher would get a call from
his bookie, Nacho, and then disappear with a bag. Christopher
kept his money in a locked safe in his closet, which stored both a
tall rifle safe and a little safe. Connell could gauge how much
money a stack of cash contained by its size.
        There was $20,000 in cash in the house, including some in
a brown box in the attic crawlspace, the access to which was
located directly above Kim’s body in the hallway. Connell did not
have a bank account and kept his cash in a book in an armoire in
the entry, as well as in the attic. Connell then said the cash in
the book in the entryway’s armoire was not his money; it
belonged to the entire family, and he was required to ask
permission before he could take any of it. With Christopher’s
authorization, he had taken $200 in cash from the book that day
at around 11:30 a.m., when he left for Fresno. That cash, along
with a credit card, was what he had later intended to use to pay
for his Las Vegas trip. He subsequently put back in the book the
cash he had taken.
        During Connell’s military service, a lot of the soldiers in his
platoon, including Connell, had been taking steroids and
oxycodone pills, and his entire platoon had gotten into trouble
often for raiding a pharmacy in Iraq multiple times. Connell had
also drunk a lot of whiskey even though doing so in a combat




                                  12
zone was prohibited. Detective Sporer asked, “[I]f we’re in the
Army and we’re in a—a country where we are having some war-
time action . . . we can break into businesses and places, steal
from those places repeatedly, and that’s not a dishonorable
discharge?” Many in Connell’s platoon had been “kicked out of
the Army.” Connell, although not receiving a dishonorable
discharge, had not been honorably discharged.6
      Detective Sporer asked Connell to describe once more the
timeline of the day’s events. Connell again explained where he
had been and at what time throughout that day and added that
Teeague had called him around 7:00 p.m., Connell had been close
to Barstow between 9:00 p.m. and 10:00 p.m. when he decided to
turn around, and he had been calling Kim and Christopher
several times on the way home. Detective Brooks told Connell
that when a call is made from a cellphone, “[i]t . . . pings off of
each cell tower that shows your location,” so the detectives would
be able to “see exactly where you were through your cellphone . . .
throughout the day” once they obtained Connell’s cellphone
records from his service provider. He asked Connell if the records
would show Connell, Kim and Christopher were all in the same
GPS location when Connell made the phone calls to his parents.
Connell at first replied, “No—why would I call them if I’m on the
same GPS location? . . . I wouldn’t call them if I was in the . . .
same house.” When Detective Sporer asked whether the
cellphone records would show that Connell had called Kim and
Christopher after the time Connell claimed to have found their
bodies, Connell replied in the affirmative, explaining while he

6     At trial, Connell testified he had received an “other than
honorable discharge” because “we did some things over there that
were . . . less than honorable to our country.”




                                13
was at the house, after he had already found the bodies, he had
called to try to locate Christopher’s cellphone. He claimed he had
“honestly” misunderstood Detective Brooks’s earlier questions on
the subject.
          d.   Connell’s second interview
       On May 2, 2016, two days after the first interview,
Detective Sporer again interviewed Connell.7 Connell told the
detective he believed he had lied during his prior interview
because “when I’m intoxicated . . . I couldn’t tell the truth even
[if] you paid me to do it.”8 He said he had since had time to “sleep
on it,” was sober and no longer had that problem. Connell told
Detective Sporer he had not gone to Tehachapi on Friday
morning and “honestly” had “no clue” why he had said that. The
only occasion he had to leave the house that Friday morning was
to depart, at 11:30 a.m., for his 2:45 p.m. appointment with the
immigration office. He could not go to the one located in
Bakersfield because that office did not issue a permission-to-work
stamp. He had most recently gone shooting with Christopher on



7     The audio recording of the May 2, 2016 interview was
played for the jury; but, because background noise marred the
recording’s conclusion, the parties stipulated to the accuracy of,
and admission in evidence for the jury’s consideration, a
transcript of the recording.
8     When asked at trial to rate, based on the detective’s
training and experience, how intoxicated Connell had appeared to
be during the April 30, 2016 interview, Detective Sporer testified
that, although Connell had smelled of alcohol, he had appeared to
be “much close[r] to the barely-feeling-the-effects” end of the
spectrum and not on the other, “falling down drunk” end.




                                 14
Friday of the previous week at a shooting range in Bakersfield,
and that was the last time he had shot the .38-caliber gun.
       After his immigration appointment Connell went to the
sports bar in Fresno; headed toward home at 4:30 p.m.; stopped
at 6:15 p.m. at a bar and drank two or three beers; and then went
to another bar and drank three more beers. He had not driven
toward Las Vegas and had not received any calls from Teeague.
That part of his story had been a lie.
       Connell finally arrived home sometime between 7:30 p.m.
and 7:45 p.m. Connell had a clear recollection of eating some
salad and then sitting on the couch and talking with Christopher,
who asked if “everything went well with the green card.” They
had not argued. Connell had not initially seen Kim but thought
she was working in the spare bedroom. After his discussion with
Christopher, Connell walked to his room and lay on his bed. He
“remember[ed] that perfectly.” Asked to explain the next thing
he remembered after coming out of his room, Connell, stating he
did not remember leaving his room, replied that he recalled
sitting in the back of a police car and going to a hospital to have
his blood drawn.
       Sometime after Connell had lain on his bed something had
happened. Asked by Detective Sporer if anybody had broken into
the house, Connell said, “No.” Only Christopher, Kim and he had
been in the house. Connell believed “it was something that had
to do with [Connell’s] drinking.” Detective Sporer stated, “Okay.
So you believe that you did something?” Connell replied, “I do. I
do believe I did something.” Asked what he believed he had done,
Connell responded, “I believe I—I killed my parents.” He said he
“honestly” did not remember how he did it. He thought
Christopher had been shot in part because he had seen people




                                15
shot before, but claimed he did not remember where he put the
gun. He also claimed he did not enter his parents’ bedroom for
any reason.
       Connell admitted having had arguments with his parents
in the past. Usually if he and Kim had been fighting, there would
be text messages. He would delete messages when he was angry
at his mother. He also said Kim hated him going out and
drinking. He said there was a “good possibility” that, when he
was drunk, he had deleted messages on his phone that night.
       Connell remembered talking with his aunt in Scotland
around 1:00 a.m. on his cellphone about his parents being dead
and then getting in the car. He claimed he intended to call the
police as suggested by his aunt, but as he opened the garage door
and drove onto the driveway, the police were already there. He
told Detective Sporer he did not remember having driven
anywhere else after he had found his parents’ bodies. Later in
the same interview, however, he told the detective he had gotten
into the car after finding the bodies and driven around for 15 or
20 minutes before returning to the house.
       Before Connell called his aunt, he had tried to clean up and
had poured bleach on Christopher’s body. He touched his
parents’ bodies but did not move them. When Detective Sporer
asked about Connell’s prior interview account of having heard a
gurgling noise, Connell said he “honestly” had not heard any
sound from Christopher. He had changed out of his blue shirt
and threw it on his bed because he had laid next to Christopher
in the pool of blood. He also laid next to his mother. After he
found their bodies, he did not drink any alcohol.
       Christopher kept cash in the small safe, and Connell had
seen $10,000 to $15,000 in cash in that safe three or four weeks




                                16
earlier. Connell had been laid off from work when he was serving
a nine-month jail term in Colorado for a DUI. He had trouble
finding work after he got out of jail in December. Connell
acknowledged he never had a bank account, and he had always
owed Kim and Christopher “quite a bit of money.” The last time
he had any kind of substantial cash flow was more than a year
earlier. All of his money from his employer, such as his final
employment payment, was put into Kim and Christopher’s
account because he “get[s] kind of in a mess” when he handles his
finances. The credit card he was carrying on Friday was linked
to a joint credit account that was in all three names but
essentially owned by Kim and Christopher. They were just
letting him use it.
       At the Fresno sports bar and at least one of the two bars he
had visited that Friday night, he had paid in cash from $200 that
Kim had withdrawn from an ATM the day before the incident
and given to him. He claimed the last time he had taken any
cash from the book in the entryway armoire had been to take a
$20 bill several days earlier so he could run to the store to buy
groceries for dinner. Although it was usually Christopher or Kim
who replenished the cash in the book, Connell stated he did not
need to ask permission to take cash from it. He claimed he did
not access that cash after he had spent time with Kim’s and
Christopher’s bodies. He said there was no reason for blood to
have been on the book or on the cash inside the book, nor for cash
to be have been found in the toilet ready to be flushed. He did
not recall putting any cash in the toilet.
       Detective Sporer asked Connell if he would like to write an
apology letter to his family, and Connell agreed to do so. At the
conclusion of the interview, the detective asked Connell if he had




                                17
any mental health issues, and Connell replied, “No.” Connell
stated, “I know I did it. I just don’t know what led to it.”
            e. Connell’s trial testimony
       At trial Connell admitted he had killed Christopher, the
only father figure he had ever known, but claimed he did not kill
Kim. He testified he had killed Christopher for shooting his
mother. He said, although he had not seen Christopher kill Kim,
he had heard Christopher do it.
       Connell testified Christopher had sexually molested him
from when he was 10 to 14 years of age. He described the years
of molestation in graphic detail and added, although Christopher
never intentionally showed him pornography, he had found
Christopher’s adult pornography “laying out” in the house when
he was 13 or 14 years old, as well as Christopher’s videotapes of
child pornography. After Christopher had raped him, he had
difficulty socializing and had no friends. He had not told anyone
about the abuse, including Sonia, whom he greatly respected and
with whom he was close, until he spoke with Kim on the night of
the shootings.
       On that night Connell told Kim he was going to take a job
in Papua New Guinea and live in Scotland and he was uncertain
if he would ever return. She asked him why he was being so
selfish. He replied he could no longer live at home; and, after
further prodding, he told her about the molestation. Kim slapped
Connell and stormed into the house from the garage, where they
had been talking. She took the .38 Special from the master
bedroom; held the gun to Christopher’s face; said she wanted a
divorce; and put the gun down on the master bedroom dresser.
After arguing with Christopher, Kim was on her way out of the
house with Connell when Kim said she needed to get something




                               18
and went back up the hallway. Connell heard Kim call for his
help and her body crash to the ground.
       Connell hid in a closet; and, as Christopher walked past it,
Connell jumped out. While Christopher tried but failed to land
any strikes against Connell, Connell overpowered Christopher,
including by “sweep-kick[ing]” Christopher to the ground,
sweeping the gun from Christopher’s left hand, picking
Christopher up by the shirt, throwing Christopher around and
mounting Christopher until Connell thought Christopher would
no longer move. Connell did not fear for his own safety because
he “knew [he] was going to kick [Christopher’s] ass.”
       After Connell went to check on Kim, he ran over to
Christopher just as Christopher was picking the gun back up.
Connell kicked Christopher and threw him around until
Christopher ended up on the ground in front of the kitchen.
Connell punched Christopher a few times and told him he was
going to die painfully for what he did to Kim. After Connell
secured the gun and went to lie next to Kim, Christopher got up
and said at least Connell had given him better blow jobs than
Kim had. Connell shot him three times. He had shot
Christopher with the intent to, and did, kill Christopher and had
felt no remorse.
       Connell chose not to call the 911 emergency number and
had never intended to call the police; rather, he was going to cut
up Christopher’s body and drive it to Christopher’s father’s
house. Although he admitted he had cleaned up the crime scene
with cleaning agents, he said it was because he wanted to “do
something bad to Chris.” Shooting his stepfather had not been
sufficient retribution, considering “everything he had done to
me.” He also claimed he had not intended to pour chemicals all




                                19
over the floor. He testified he had only wanted to pour gasoline
on Christopher’s body to hurt it, but because there was not
enough gasoline left in the gas tank, Connell poured bleach on
Christopher’s body, some of which “might have just . . . splashed”
onto the floor. Upon further questioning on cross-examination,
however, Connell acknowledged there was bleach all over the
entryway, under the sofa and into the family room area. As for
the gun, he said he thought he had left it on the kitchen counter
but he may have put it back in the nightstand.
       Connell testified he had chosen to lie repeatedly to the
detectives during the two prior interviews notwithstanding
having sworn he was telling them the truth and had specifically
stated several times to them he was being honest when he was
not. He affirmed that, after having told a number of significant
lies in both interviews, he “had four years to think about it” and
at trial he was telling “version number three.” He had sworn at
trial to tell the truth but admitted he does not always tell the
truth when he swears to do so. His story in the first interview
included some truths but mostly lies. He admitted he had a good
imagination and fabricated details to make his story seem more
credible. As for the second interview, he had started out wanting
to tell the truth but had ended up lying again. Among Connell’s
many lies during his interviews were that Christopher was into
horse racing and boxing, had a loan shark and gambling debts,
and would bet $30,000 on a horse through a bookie named Nacho.
Nacho was Connell’s bookie, not Christopher’s. It was easy to
make up lies about Christopher because Connell just falsely
attributed to Christopher things he himself did. He claimed he
had lied to the police about having a great relationship with
Christopher; he hated his stepfather.




                               20
       Connell said he was embarrassed by his sexual abuse
history and did not want others to know. He believed he could
not just tell the police Christopher had killed Kim and he had
killed Christopher without mentioning that history; it would not
have been “the whole story.”
          f.   The testimonies of Sonia, the Higginbothams’
               neighbor and Christopher’s coworkers and
               supervisor
       In addition to describing the night of the shooting from her
perspective, including her 911 call, Sonia testified she had spent
time with the Higginbotham family since at least when Connell
was four through his adulthood. Sonia and Connell had a good
relationship and confided in each other, and she had never
noticed Connell act differently around Christopher from the ages
of 10 to 14. Christopher was a loving, compassionate father.
       Sonia had, however, seen Connell get into an argument
with Kim because of his drinking, and Kim would become very
upset. Sonia had also seen Connell drink alcohol several times
and become angry, belligerent and out of control. The last time
that she had visited the family, Connell had been in some
trouble; and Christopher, when Connell was not in the room, had
expressed his concerns about how much money was being spent
on lawyers and bail. She often heard Connell calling his parents
his “cash cows,” as if his parents existed to provide for him
financially. On the night that Connell had shown her
Christopher’s and Kim’s bodies on his phone, he had been
rubbing his head furiously when she had asked him, “Did you do
this?” Connell had a tendency to lie and to rub his head when
lying; “[i]t was almost like a tick that he has.”




                                21
      The Higginbothams’ neighbor Douglas Forst, who had lived
across the street for 18 or 19 years, testified he knew the family
well and his two sons played with Connell when the children
were growing up. Christopher and Kim were “perfect for each
other,” and Christopher enjoyed fatherhood. Forst never saw
Christopher lose his temper or raise his voice or act violently
toward Connell.
      According to the testimonies of Christopher’s coworkers,
Christopher was “genuinely happy” when he talked about Kim,
although he did express concerns about Connell’s drug and
alcohol problems. Christopher was not a violent person; to the
contrary, Christopher was described as patient, “easy-go-lucky,”
and “very levelheaded.” Christopher’s supervisor testified “it was
very obvious” Christopher was in love with Kim, and he
“absolutely” believed Christopher would do anything to help
Connell.
      3.   The Verdict
      On February 13, 2020 the jury returned signed verdicts
finding (1) Connell guilty of the first degree murder of
Christopher as charged in count 1; (2) true that Connell
personally and intentionally discharged a firearm causing great
bodily injury or death to another during the commission of the
crime charged in the first count; (3) Connell not guilty of the first
degree murder of Kim as charged in count 2; (4) Connell guilty of
the second degree murder of Kim as a lesser included offense in
the crime charged in count 2; and (5) true that Connell personally
and intentionally discharged a firearm causing great bodily
injury or death to another during the commission of the crime
charged in the second count. The jury also found true the




                                 22
multiple-murder special circumstance as alleged in the second
count for Kim’s murder.
                         DISCUSSION
      1.   Substantial Evidence Supported Connell’s Conviction
           for the Second Degree Murder of Kim and the Multiple-
           murder Special Circumstance
           a.   Standard of review
      “‘When reviewing a challenge to the sufficiency of the
evidence, “‘we ask whether, after viewing the evidence in the
light most favorable to the prosecution, any rational trier of fact
could have found the essential elements of the crime beyond a
reasonable doubt.’” [Citation.] Because the sufficiency of the
evidence is ultimately a legal question, we must examine the
record independently for “‘substantial evidence—that is, evidence
which is reasonable, credible, and of solid value’” that would
support a finding beyond a reasonable doubt.” (People v. Navarro
(2021) 12 Cal.5th 285, 302.) “We must ‘view the evidence in the
light most favorable to the People’ and ‘presume in support of the
judgment the existence of every fact the trier could reasonably
deduce from the evidence.’ [Citation.] We must also ‘accept
logical inferences that the jury might have drawn from the
circumstantial evidence.’” (People v. Flores (2020) 9 Cal.5th 371,
411.) We do not “reconsider the weight to be given any particular
item of evidence” and “ask not whether the jury’s judgment was
the most probable interpretation of the evidence, but simply
whether it was a rational one.” (Navarro, at pp. 302, 307.)




                                23
          b.   The identification of Connell as Kim’s killer was
               supported by more than consciousness-of-guilt
               evidence
       Connell contends there was insufficient evidence
identifying him as the perpetrator of his mother’s murder and
that his conviction as to count 2, as well as the multiple-murder
special-circumstance finding, should thus be reversed.
Specifically, he argues his tampering with the crime scene,
appearing about to flee and lying to the detectives during his
interviews—all of which indicate Connell’s consciousness of
guilt—were insufficient to support his identity as Kim’s killer
because evidence of consciousness of guilt is by itself insufficient
to prove guilt, as the jury was told in the pattern jury
instructions. (See People v. Najera (2008) 43 Cal.4th 1132, 1139
[“the instructions concerning consciousness of guilt (CALJIC
Nos. 2.03, 2.04, 2.05, and 2.06) recite that such evidence is not
sufficient by itself to prove guilt”]; see also § 1127c [evidence of
flight is not sufficient in itself to establish guilt].) He further
asserts, although he had admitted killing his parents, he had
done so in the context of having no memory of the murders and
the consciousness-of-guilt evidence, coupled with his “speculative”
admission made with lack of personal knowledge, were thus
insufficient to constitute substantial evidence to support his
identity as the count 2 killer.
       As the Supreme Court has made clear, evidence probative
of a defendant’s consciousness of guilt may, in turn, be probative
of his or her identity as the perpetrator of the charged offenses.
(People v. Harrison (2005) 35 Cal.4th 208, 230; see People v.
Armstrong (2016) 1 Cal.5th 432, 457 [defendant’s consciousness
of guilt with regard to shooting was “probative of his identity as
the perpetrator of that murder”].) In addition, consciousness-of-




                                24
guilt evidence was far from the only evidence supporting the
identification of Connell as the individual who shot Kim and his
guilt of matricide. Not only did he attempt to destroy the
evidence at the crime scene as it related to both victims and then
to flee after his aunt said she intended to notify law enforcement,
but in his second interview with Detective Sporer Connell also
admitted he had killed Kim. That admission was not simply a
false statement evidencing consciousness of guilt (as were, for
example, his lies to the detective about the phone call from his
friend Teeague and Christopher’s purported gambling habit); it
was a confession. The jury was entitled to believe that version of
Kim’s murder was true, not the child-abuse-related story Connell
told at trial, while disbelieving Connell’s assertion during the
interview that he was in a blackout when he killed both parents.
Nothing more is required to support his identity as Kim’s
murderer. (See People v. Maxwell (1979) 94 Cal.App.3d 562, 577
[“[A]bsent exceptional circumstances demonstrating the witness’s
testimony is inherently improbable, the fact that a witness’s
testimony is false in part does not preclude a trier of fact from
accepting as true the rest of it. If it can be accepted as true,
testimony which establishes all the elements of a crime must
necessarily constitute substantial evidence of ‘solid value’ that
such crime was committed. Moreover, the testimony of a single
witness is sufficient”]; CALCRIM No. 226 [given at trial without
objection, providing, in part, “You may believe all, part, or none of
any witness’s testimony. . . . [¶] . . . [¶] . . . [I]f you think the
witness lied about some things, but told the truth about others,
you may simply accept the part you think is true and ignore the
rest”]; cf. People v. Amezcua and Flores (2019) 6 Cal.5th 886, 912,
fn. 13 [although corpus delicti rule required evidence of “‘the fact




                                 25
of injury, loss, or harm, and the existence of a criminal agency as
its cause’” that was independent of the extrajudicial statements,
confessions, or admissions of the defendant, “‘[i]t is not necessary
for the independent evidence to establish that the defendant was
the perpetrator’”].)
       Additional evidence also supported the jury’s verdict.
Connell, who does not challenge his conviction for Christopher’s
murder, admitted intentionally killing Christopher with the
.38 Special. The evidence showed that same gun was used to kill
Kim. In addition, Connell’s claim of physically overpowering
Christopher before killing him to avenge Christopher’s shooting
of Kim was inconsistent with Connell’s earlier testimony about
his own medical difficulties, which included his body breaking
down, a bad back and three knee surgeries, as well as the
forensic pathologist’s findings that Christopher’s chest, shoulder,
neck and throat did not reflect antemortem injuries indicative of
a violent altercation.
       Connell argues there was no evidence of any motive for him
to kill his mother. But, as the jury was instructed—an
instruction he has not otherwise directly challenged—the “People
are not required to prove that the defendant had a motive to
commit any of the crimes charged.” (See, e.g., People v. Smith
(2005) 37 Cal.4th 733, 741 [“evidence of motive is not required to
establish intent to kill”].) Moreover, there was evidence from
which the jury could have concluded, if it was concerned about
motive, that Connell believed killing Kim, as well as Christopher,
was necessary for Connell to continue to have access to their
money to fund his use (abuse) of alcohol and other substances.
Connell was unemployed and his finances were a mess. He did
not have his own bank account and often called his parents his




                                26
“cash cows.” He owed them “quite a bit of money” and had to
seek their permission to spend the household cash. Yet, while
Connell was dependent on his parents’ cash, Kim hated him
going out and drinking. He had fought with Kim in the past
about his drinking. The last time Sonia had visited, Christopher
had been concerned about having to spend money to constantly
bail Connell out of legal trouble. And, when admitting he
believed he had killed his parents, he told the detective he
believed “it was something that had to do with [his] drinking.”
The jury could also have reasonably disbelieved Connell’s claim
he had not taken any of the household cash on the day his
parents had been shot, which contradicted his earlier statement
to the detectives he had returned the cash he had taken from the
household stash—a statement from which, along with evidence of
cash in the toilet ready to be flushed, the jury could reasonably
infer he had tried to destroy evidence of his motive for the
shooting.
     2.   There Is No Merit to Connell’s Contention His
          Conviction on Count 2, as well as the Multiple-murder
          Special-circumstance Finding, Should Be Reversed
          Because of Prosecutorial Misconduct
          a.   Governing law and standard of review
      “‘“[I]t is improper for the prosecutor to misstate the law
generally [citation], and particularly to attempt to absolve the
prosecution from its prima facie obligation to overcome
reasonable doubt on all elements.”’” (People v. Bell (2019)
7 Cal.5th 70, 111.) “When attacking the prosecutor’s remarks to
the jury, the defendant must show that, ‘[i]n the context of the
whole argument and the instructions’ [citation], there was ‘a
reasonable likelihood the jury understood or applied the




                               27
complained-of comments in an improper or erroneous manner.’”
(People v. Centeno (2014) 60 Cal.4th 659, 667.) “‘In conducting
this inquiry, we “do not lightly infer” that the jury drew the most
damaging rather than the least damaging meaning from the
prosecutor’s statements.’” (Ibid.)
       “‘“A prosecutor’s conduct violates the Fourteenth
Amendment to the federal Constitution when it infects the trial
with such unfairness as to make the conviction a denial of due
process. Conduct by a prosecutor that does not render a criminal
trial fundamentally unfair is prosecutorial misconduct under
state law only if it involves the use of deceptive or reprehensible
methods to attempt to persuade either the trial court or the
jury.”’” (People v. Seumanu (2015) 61 Cal.4th 1293, 1331-1332;
accord, People v. Rivera (2019) 7 Cal.5th 306, 333-334.) Bad faith
on the prosecutor’s part is not required. (People v. Hill (1998)
17 Cal.4th 800, 821; accord, People v. Lloyd (2015)
236 Cal.App.4th 49, 61.) In this regard, “‘[t]he term prosecutorial
“misconduct” is somewhat of a misnomer to the extent that it
suggests a prosecutor must act with a culpable state of mind. A
more apt description of the transgression is prosecutorial error.’”
(People v. Centeno, supra, 60 Cal.4th at pp. 666-667; see People v.
Sandoval (2015) 62 Cal.4th 394, 438.) “[T]he burden of proof is
on the defendant to show the existence of misconduct.” (People v.
Van Houten (1980) 113 Cal.App.3d 280, 292.)
       Ordinarily, “‘“[t]o preserve a claim of prosecutorial
misconduct for appeal, a defendant must make a timely and
specific objection and ask the trial court to admonish the jury to
disregard the improper argument.”’” (People v. Charles (2015)
61 Cal.4th 308, 327; see People v. Beck and Cruz (2019) 8 Cal.5th
548, 657 [“‘“As a general rule a defendant may not complain on




                                28
appeal of prosecutorial misconduct unless in a timely fashion—
and on the same ground—the defendant made an assignment of
misconduct and requested that the jury be admonished to
disregard the impropriety”’”].) The forfeiture doctrine does not
apply when a request for an admonition would have been futile or
would not have cured the harm. (People v. Seumanu, supra,
61 Cal.4th at pp. 1328-1329; People v. Hill, supra, 17 Cal.4th at
p. 820.)
      When the issue has been preserved, we review a trial
court’s ruling regarding prosecutorial misconduct for abuse of
discretion. (People v. Alvarez (1996) 14 Cal.4th 155, 213.) A
defendant’s conviction will not be reversed for prosecutorial
misconduct that violates state law “‘unless it is reasonably
probable that a result more favorable to the defendant would
have been reached without the misconduct.’” (People v. Wallace
(2008) 44 Cal.4th 1032, 1070-1071; accord, People v. Rivera,
supra, 7 Cal.5th at p. 334.) “Federal constitutional errors subject
to harmless error review,” in contrast, “are reviewed under
Chapman [v. California (1967) 386 U.S. 18],” which requires a
reviewing court “to reverse the conviction unless the People can
demonstrate that the error was harmless beyond a reasonable
doubt.” (People v. Reese (2017) 2 Cal.5th 660, 671.)
          b.   Any alleged prosecutorial misconduct in closing
               argument was harmless
       In his closing argument the prosecutor, stating he had to
prove the murder charges beyond a reasonable doubt, told the
jury, “What the defendant’s stories have done, version 1, 2 and 3,
is create an imaginary doubt at best. In order to vote not guilty
in this case, you have to believe the defendant is an honest
person, who is a credible witness in this case and hadn’t been




                                29
lying about significant facts in this case.” Defense counsel
objected on the ground the prosecutor’s remarks misstated the
law. The trial court requested the prosecutor rephrase, so the
prosecutor told the jury, “In order to find the defendant not
guilty, you’ve got to believe his story.” Defense counsel again
objected, stating, “That misstates the law. It shifts the burden.”
The trial court overruled defense counsel’s second objection.
Defense counsel began his closing argument by stating to the
jury, “It is absolutely untrue that Derek Connell has to prove
himself innocent.”
       On appeal Connell contends his conviction on count 2, and
thus the multiple-murder special-circumstance finding, should be
reversed because the prosecutor’s remark that the jury had to
believe Connell’s story to find him not guilty misstated the law by
improperly shifting the burden of proof. Specifically, Connell
argues the prosecutor’s statement erroneously suggested that, if
the jury did not believe Connell’s testimony, the People no longer
had the burden of proving every element of the charged crimes
and that Connell had to present affirmative evidence of his
innocence.
       Although defense counsel had failed to request an
admonition, Connell has not forfeited his claim of prosecutorial
misconduct, as argued by the People, because the trial court had
overruled his objection to the prosecutor’s statement that he now
challenges. A request for admonition would thus have been
futile. (See, e.g., People v. Sanchez (2016) 63 Cal.4th 411, 476
[“[t]he court overruled some, although not all, of the objections,
thus making a further request for an admonition futile as to
those objections”].)




                                30
       Any misconduct by the prosecutor, however, was harmless
because it was not reasonably probable the jury would have
reached a result more favorable to Connell absent the
misconduct. The court had provided the jury with the following
instructions that correctly explained the People’s burden of proof:
(1) “A defendant in a criminal case is presumed to be innocent.
This presumption requires that the People prove a defendant
guilty beyond a reasonable doubt”; (2) “In deciding whether the
People have proved their case beyond a reasonable doubt, you
must impartially compare and consider all the evidence that was
received throughout the entire trial. Unless the evidence proves
the defendant guilty beyond a reasonable doubt, he is entitled to
an acquittal and you must find him not guilty”; (3) “You may not
convict the defendant unless the People have proved his guilt
beyond a reasonable doubt”; (4) “Before you may rely on
circumstantial evidence to conclude that a fact necessary to find
the defendant guilty has been proved, you must be convinced that
the People have proved each fact essential to that conclusion
beyond a reasonable doubt”; and (5) “The People must prove not
only that the defendant did the acts charged, but also that he
acted with a particular intent and mental state.” The court also
provided the jury with the following special jury instructions:
(1) “It is not necessary for the defendant to prove that another
person may have committed the crime, nor is it the burden of the
defendant to prove himself innocent”; and (2) “[n]either false
statements of the defendant, nor suspicious circumstances, are
sufficient to support a verdict of guilty in a criminal case.” The
court further instructed the jury, “You must follow the law as I
explain it to you, even if you disagree with it. If you believe that
the attorneys’ comments on the law conflict with my instructions,




                                31
you must follow my instructions.” (See People v. Johnsen (2021)
10 Cal.5th 1116, 1162, 1166-1168 [where defendant alleged the
prosecutor’s statements to the jury violated his constitutional
rights by diluting the reasonable doubt standard and shifting the
burden of proof to him and the Supreme Court determined the
prosecutor committed misconduct in part by remarks
“preclud[ing] jurors from having reasonable doubt solely based on
the insufficiency of the prosecution’s evidence,” reversal was
nevertheless unwarranted because the court had provided correct
jury instructions and thus there was “no reasonable probability”
the misstatements caused any juror to convict based on a lesser
standard than proof beyond a reasonable doubt].)
       Moreover, although Connell argues it was reasonably
probable the jury would have found the evidence insufficient to
identify him, as opposed to Christopher, as Kim’s killer in the
absence of the prosecutor’s misstatement, the jury’s separate
finding against Connell on the additional firearm enhancement
for count 2—after it had been instructed the People had the
burden of proving beyond a reasonable doubt each allegation of
that enhancement, including that “[t]he defendant personally
discharged a firearm during the commission of that crime” and
“[t]he defendant’s act caused the death of a person”—supports
our conclusion the jury properly found beyond a reasonable doubt
it was Connell who shot the firearm that killed Kim. (Cf. People
v. Scully (2021) 11 Cal.5th 542, 598 [instructional error relating
to the charged crimes was harmless beyond a reasonable doubt in
light of the jury’s true findings on the special circumstances
allegations].)




                               32
      3.   The Matter Must Be Remanded for Resentencing To
           Correct the Unauthorized Sentences
           a.   Procedural background
       The trial court instructed the jury with CALCRIM No. 700,
the special circumstance introduction, which provides in part, “If
you find the defendant guilty of first degree murder, you must
also decide whether the People have proved that the special
circumstance is true. [¶] The People have the burden of proving
the special circumstance beyond a reasonable doubt.”9 The court
also instructed with CALCRIM No. 721, which provides, “The
defendant is charged with the special circumstance of having
been convicted of more than one murder in this case. [¶] To prove
that this special circumstance is true, the People must prove
that: [¶] 1. The defendant has been convicted of at least one
charge of first degree murder in this case; [¶] AND [¶] 2. The
defendant has also been convicted of at least one additional
charge of either first or second degree murder in this case.”
       The jury was provided a packet of blank verdict forms,
which included an identical multiple-murder special-
circumstance verdict form on page 8 (after the page 7 verdict
form for first degree murder on count 2) and on page 11 (after the
page 10 verdict form for second degree murder on count 2). The
jury during its deliberations submitted a note to the court that


9     The trial court’s oral instructions contained immaterial
variations from the written instructions that had been provided.
We set forth the written instructions as controlling. (People v.
Edwards (2013) 57 Cal.4th 658, 746 [“‘[t]o the extent a
discrepancy exists between the written and oral versions of jury
instructions, the written instructions provided to the jury will
control’”].)




                                33
stated, “Verdict paperwork page 8 & 11 appear to be the same
page and need clarification on what form to complete.” The court
responded, without objection by defense counsel, by referring the
jury to CALCRIM No. 721. The jury subsequently returned its
verdict and included verdict forms that were signed on pages 8
and 11 finding true the multiple-murder special circumstance.
       After excusing the jurors, the trial court stated on the
record that the parties’ counsel and the court, after discussion,
had decided, in preparing the verdict form, to insert the multiple-
murder special circumstance “in count 2” (first degree and second
degree murder of Kim) and “not put it in count 1” because “[w]e
thought that would make it easier for the jury.” The court
explained, as set forth in the verdict form, the jury found true
that the defendant in the proceeding had been convicted of more
than one offense of murder in the first or second degree. The
court continued, “So technically they were correct in filling it out
for first degree murder in count 2, even though they found him
not guilty, because on the next page they did find him guilty of
second degree murder. They then followed up with that with a
finding under [section] 190.2 for second degree murder, which
makes it a valid finding because of the first degree murder in
count 1. Therefore, we do have a first degree murder finding in
count 1, a second degree murder finding in count 2, and the
[section] 190.2, sub (a), sub (3) finding to be true as to count 2.
Therefore, it is a lawful and valid verdict.” The court stated, “I
did bring this up to counsel at sidebar, and I believe both counsel
were willing to, in light of that discussion, waive any procedural
error on that.” The prosecutor and defense counsel both
expressed their agreement with the court’s statements.




                                34
        On March 12, 2020 the court, after hearing the arguments
of counsel, sentenced Connell to a term of life without the
possibility of parole for second degree murder (count 2) pursuant
to section 190.2, subdivision (a)(3), given the multiple-murder
special circumstance, plus 25 years to life for the count 2,
section 12022.53, subdivision (d), firearm-use enhancement. The
court also sentenced him to a term of 25 years to life for first
degree murder (count 1), plus 25 years to life for the count 1,
section 12022.53, subdivision (d), firearm-use enhancement. The
court ordered the sentences to be served consecutively, with a
total sentence of “life without the possibility of parole, plus
25 years to life, plus 25 years to life, plus 25 years to life.”
        The court explained it had read and considered the
probation officer’s report. That report had recommended the
sentences ultimately imposed by the court. The court stated
there were no circumstances in mitigation. Circumstances in
aggravation, the court continued, were that Connell had taken
advantage of a position of trust, as the victims were his parents;
his prior convictions as an adult were numerous and of increasing
seriousness; his prior performance on adult probation was
unsatisfactory; and his actions displayed a high level of
sophistication and planning. The court set forth reasons Connell
was statutorily ineligible for felony probation; stated, “The
defendant . . . is absolutely an unsuitable candidate for a grant of
felony probation”; listed circumstances of the case that it had
found concerning; and said, “The defendant has shown through
. . . callous and violent actions in the instant offense that he is a
great danger to the community.” The court also explained its
reasons for ordering Connell to serve consecutive sentences




                                 35
notwithstanding defense counsel’s request for concurrent
sentences.
          b.   The trial court’s sentences on counts 1 and 2 were
               unauthorized
               i.   The sentence for count 2 must be vacated
      Section 190, subdivision (a), provides in part, with
exceptions not applicable here, “[E]very person guilty of murder
in the second degree shall be punished by imprisonment in the
state prison for a term of 15 years to life.” Connell contends, the
People concede, and we agree the trial court imposed an
unauthorized sentence of life without the possibility of parole for
Connell’s conviction on count 2 for the second degree murder of
Kim. (See People v. Barnwell (2007) 41 Cal.4th 1038, 1047-1048
[sentence of life imprisonment without possibility of parole on the
second degree murder count was error].) Although Connell did
not object in the trial court to the imposition of a greater term of
imprisonment for the second degree murder count than
authorized by statute, an “unauthorized” sentence—which is a
sentence that “could not lawfully be imposed under any
circumstances in the particular case” (People v. Scott (1994)
9 Cal.4th 331, 354; accord, People v. Rivera, supra, 7 Cal.5th at
p. 348)—is “reviewable ‘regardless of whether an objection or
argument was raised in the trial and/or reviewing court.’”
(People v. Smith (2001) 24 Cal.4th 849, 852; see Barnwell, at
pp. 1047-1048 & fn. 7 [in determining an erroneous second degree
murder sentence of life imprisonment without the possibility of
parole should “reflect the fact that the correct sentence for that
count is a state prison term of 15 years to life,” the Supreme
Court in a footnote explained a “claim that a sentence is
unauthorized may be raised for the first time on appeal”].)




                                36
      The trial court’s apparent belief it could impose a life-
without-parole sentence for second degree murder pursuant to
section 190.2, subdivision (a)(3), because the jury found true the
multiple-murder special-circumstance allegation was mistaken.
A special circumstance finding elevates the punishment only for a
conviction of first degree murder. (§ 190.2, subd. (a) [“[t]he
penalty for a defendant who is found guilty of murder in the first
degree is death or imprisonment in the state prison for life
without the possibility of parole if one or more of the following
special circumstances has been found . . . true”].) Accordingly, we
vacate the sentence imposed on count 2 for the murder of Kim
and remand for the trial court to impose a legally correct
sentence.
               ii.   The sentence for count 1 must also be vacated
      Although the trial court, with the consent of counsel,
arranged the verdict form in a manner that seemed to connect
the jury’s finding on the multiple-murder special-circumstance
allegation to the count charging Connell with Kim’s murder—the
second charged murder—a section 190.2, subdivision (a)(3),
allegation is separate from the individual murder counts and is
properly based, in the words of the statute, on whether “[t]he
defendant, in this proceeding, has been convicted of more than
one offense of murder in the first or second degree.” (See, e.g.,
People v. Anderson (1987) 43 Cal.3d 1104, 1150 [“no matter how
many murder charges are tried together, they constitute a single
multiple-murder special circumstance”]; see also People v. Bonin
(1988) 46 Cal.3d 659, 691 [“‘“appropriate charging papers should
allege one multiple-murder special circumstance separate from
the individual murder counts”’”]; People v. Carbajal (2013)
56 Cal.4th 521, 541 (conc. opn. of Kennard, J.) [“[t]he multiple-




                                37
victim allegation at issue here also is like our death penalty law’s
multiple murder allegation in that neither is attached to any
particular charged crime”].)
         The jury, correctly instructed on the elements of the
multiple-murder special circumstance, found it true. Given that
finding, because Connell was guilty of the first degree murder of
Christopher, the trial court was obligated to sentence him on
count 1 to life without the possibility of parole as mandated by
section 190.2, subdivision (a).)10 (See § 1385.1
[“[n]otwithstanding Section 1385 or any other provision of law, a
judge shall not strike or dismiss any special circumstance which
is . . . found by a jury or court as provided in Sections 190.1 to
190.5, inclusive”]; People v. Mendoza (2011) 52 Cal.4th 1056,
1075-1076 [“once the jury found the lying-in-wait special
circumstance to be true, the trial court could not strike or dismiss
it pursuant to section 1385”].) The People contend, and we agree,
the trial court’s sentence on count 1 of an indeterminate state
prison term of 25 years to life (plus the firearm-use
enhancement), rather than life without parole, was unauthorized
notwithstanding section 190, subdivision (a),11 and must be

10    Section 190.2, subdivision (a), provides the penalty for first
degree murder with a special-circumstance finding must be either
death or imprisonment for life without the possibility of parole.
The People do not seek the death penalty in this case.
11    Although section 190, subdivision (a), provides in part,
“Every person guilty of murder in the first degree shall be
punished by death, imprisonment in the state prison for life
without the possibility of parole, or imprisonment in the state
prison for a term of 25 years to life,” it further states that “[t]he
penalty to be applied shall be determined as provided” in certain
enumerated statutory sections, including section 190.2.




                                 38
corrected. (See People v. Rodriguez (1998) 66 Cal.App.4th 157,
164 [“The finding of a special circumstance thus eliminates the
possibility of a 25-year-to-life sentence and leaves only the
sentencing options of death or [life without parole]”].)
       Connell, conceding section 1385.1 precludes the trial court
from striking or dismissing any section 190.2 special-
circumstance finding by the jury, asserts the trial court
nevertheless had the authority to impose a lesser punishment
than provided by statute to prevent the imposition of an
unconstitutional punishment. (See People v. Mora (1995)
39 Cal.App.4th 607, 615 [“[i]f the punishment mandated by law
for a special circumstances murder is so grossly disproportionate
to a particular defendant’s individual culpability as to constitute
cruel or unusual punishment . . ., a court has authority to prevent
the imposition of unconstitutional punishment”].) Based on this
authority, Connell contends we should presume the trial court
properly considered mitigating circumstances and imposed the
term of 25 years to life on count 1 because a sentence of life
without parole would violate the constitutional prohibition
against cruel and unusual punishment. He speculates the court
may have been particularly influenced by his testimony he had
been sexually abused by Christopher when a child.
       Connell’s argument, albeit creative, ignores what actually
occurred at sentencing. Far from finding a sentence of life
without parole would constitute cruel or unusual punishment for
these double murders, the trial court not only imposed that exact
sentence (although on count 2, rather than count 1) but also
added three consecutive 25-year-to-life terms to it, plainly
indicating it did not want Connell ever to go free. Moreover,
contrary to Connell’s conjecture about unspoken mitigating




                                39
factors, the record affirmatively reflects the trial court found
there were no mitigating circumstances while finding multiple
circumstances in aggravation, including that Connell had taken
advantage of his position of trust, as the victims were his
parents.
       Asserting that his cruel-and-unusual-punishment
argument means the 25-year-to-life sentence on count 1 was
“authorized,” notwithstanding its clear violation of the mandate
of section 190.2, subdivision (a), Connell contends the sentence on
count 1 cannot be changed to life without parole as part of the
correction to the court’s sentencing error on count 2. Because, for
the reasons discussed, the count 1 sentence is unauthorized and
must be corrected, this argument, aside from any other analytic
shortcomings, necessarily fails. (See People v. Hanson (2000)
23 Cal.4th 355, 360, fn. 3 [“‘when a trial court pronounces an
unauthorized sentence[,] [s]uch a sentence is subject to being set
aside judicially and is no bar to the imposition of a proper
judgment thereafter, even though it is more severe than the
original unauthorized pronouncement’”]; People v. Vizcarra
(2015) 236 Cal.App.4th 422, 431-432 [same]; see also People v.
Neely (2009) 176 Cal.App.4th 787, 799-800 [“Neely contends that
a defendant may not be subject to an aggregate sentence that is
greater than initially imposed when a case is remanded for
resentencing. [Citations.] But the sentence imposed by the trial
court is a legally unauthorized sentence. [Citation.] A more
severe sentence may be imposed following a successful appeal if
the initial sentence was unlawful or unauthorized”]; People v.
Craig (1998) 66 Cal.App.4th 1444, 1449.)12

12   Connell’s reliance on People v. Burbine (2003)
106 Cal.App.4th 1250 is misplaced. Burbine reiterated what it




                                40
      In sum, the sentence on count 1, like the sentence on
count 2, is unauthorized. We vacate the sentence on both counts
and remand the cause to the trial court to resentence Connell in
accordance with all governing law, including any recently enacted
ameliorative legislation that may be applicable.
                         DISPOSITION
      The convictions on both counts and the true findings on the
enhancements and special circumstance are affirmed. The
sentence on both convictions is vacated, and the matter is
remanded to the trial court for resentencing in a manner not
inconsistent with this opinion.

                                          PERLUSS, P. J.

      We concur:


            SEGAL, J.                     FEUER, J.


referred to as the settled principle that a felony defendant’s
original aggregate prison term cannot be increased on remand for
resentencing following an appeal that reversed one of several
counts of a felony conviction (id. at p. 1253) and then held,
following reversal of a felony count for which a subordinate term
had been imposed, the trial court is not barred “from
reconsidering its prior sentencing choices made under the normal
rules of felony sentencing, including imposing a higher term for
the principal, or base, term, so long as the total prison term for
all affirmed counts does not exceed the original aggregate
sentence.” (Ibid.) Burbine did not involve the situation
presented by Connell’s case in which all counts are affirmed on
appeal and the cause is remanded for resentencing to correct
unauthorized sentences.




                               41